Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 15, 2022

                                      No. 04-21-00535-CV

              TEXAS BRANDON CORPORATION, INC. and Ronald Wilson,
                                Appellants

                                                v.

 EOG, KARBUHN OIL COMPANY, Robert E. Brandt, Chad E. Brandt, Joachim K. Leicht,
                    Dick A. Tracy, and Alicat, Energy,
                                Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-03-00066-CVK
                          Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       On February 18, 2022, we struck Appellants’ brief for failing to comply with
requirements of the Texas Rules of Appellate Procedure. See, e.g., TEX. R. APP. P. 38.1. We
ordered Appellants to file an amended brief that fully complied with the applicable rules. See id.
        Appellants filed a first amended brief on February 18, 2022 and a second amended brief
on March 2, 2022. Both briefs do not fully comply with the applicable rules. For example, the
statement of facts do not include record references. See id. Despite the second amended brief’s
defects, we are not ordering Appellants to file a third amended brief. However, the submission
panel may determine that Appellant has waived one or more issues due to inadequate briefing if
the noted deficiencies are not corrected prior to submission. See Canton-Carter v. Baylor Coll.
of Med., 271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (briefing
waiver).
       Appellees’ brief is due on April 1, 2022. See TEX. R. APP. P. 38.6(b).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court